                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


LEIF'S AUTO COLLISION CENTERS,
LLC,                                               DISPOSITIVE MOTION

               Plaintiff,                          MDL Docket No. 2557

       v.                                          Case No. 6:18-cv-06025

GOVERNMENT EMPLOYEES                               Originally filed in the
INSURANCE COMPANY,                                 District of Oregon
               Defendant.


LEIF’S AUTO COLLISION CENTERS, LLC’S SECOND UNOPPOSED MOTION FOR
       EXTENSION OF TIME TO FILE RESPONSE TO GEICO’S MOTION
                     TO DISMISS THE COMPLAINT



                       LOCAL RULE 3.01(g) CERTIFICATION

       Counsel for Plaintiff has conferred with Defendant’s counsel, who does not

oppose this motion.


                                       MOTION

       Without waiver of any defenses, Plaintiff moves this Court for an additional

extension of time up to and including September 21, 2020, in which to respond to

Defendant’s Motion to Dismiss the Complaint (Docket # 40) in the above-captioned

matter. This is the second request for extension. Before the current extension was

granted, Defendant agreed to an extension to Tuesday, September 8, 2020. However, due

to a miscommunication within my office, the extension request granted by this court

moved the deadline to Friday, September 4, 2020. The purpose for this second request



                                           -1-
for extension of deadline is to provide the parties with time to complete active settlement

negotiations.

       DATED this 8th day of September, 2020.

                                          Respectfully submitted,


                                          By: s/ Steven D. Olson
                                             Steven D. Olson, OSB No. 003410
                                                 Direct Dial: 503.802.2159
                                                 Email: steven.olson@tonkon.com
                                             Paul Conable, OSB No. 975368
                                                 Direct Dial: 503.802.2188
                                                 Email: paul.conable@tonkon.com
                                             TONKON TORP LLP
                                             888 SW Fifth Avenue, Suite 1600
                                             Portland, OR 97204

                                              Attorneys for Plaintiff
                                              Leif's Auto Collision Centers, LLC




                                            -2-
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of September, 2020, I electronically

filed the foregoing with the Clerk of the Court by using the CM/ECF system that will

send a Notice of Electronic Filing to all counsel of record that are registered with the

Court’s CM/ECF system.


                                              s/ Steven D. Olson
                                              Steven D. Olson

030816\00057\11502479v1
